43 N.Y.2d 947 (1978)
Joseph Lanzi, Appellant,
v.
Arthur Brooks, Respondent.
Court of Appeals of the State of New York.
Submitted February 13, 1978.
Decided February 22, 1978.
Motion to amend remittitur granted. Return of remittitur requested and, when returned, it will be amended by adding thereto the following: "This determination is without prejudice to an application by appellant to Supreme Court for leave to serve an amended complaint, such application to include a copy of the proposed amended complaint accompanied by a disclosure of the evidentiary facts which would support the claim set forth in the proposed amended complaint and would justify the granting of such leave (cf. CPLR 3211, subd [d])." [See 43 N.Y.2d 778.]